Citation Nr: 1442484	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Los Angeles, California


THE ISSUES

1. Basic eligibility to receive accrued benefits.

2. Entitlement to nonservice-connected pension and special monthly pension (SMP) based on the need for aid and attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to October 1945.  He died in June 2009.  The appellant is the Veteran's surviving son-in-law.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 administrative decision by the RO.  

While the appellant initially requested a hearing with the Board, he subsequently withdrew his request in May 2012.

The claim for nonservice-connected pension and aid and attendance benefits, for accrued benefits purposes is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the time of his death, the Veteran is shown to have submitted a pending claim for pension VA benefits.



CONCLUSION OF LAW

The criteria for basic eligibility to receive accrued benefits are met. 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to assist the Veteran in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the appellant, the Board finds that further discussion of the requirements of VCAA is not required at this time.


II.  Analysis

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In a December 2007 rating decision, the Veteran was granted nonservice-connected pension and SMP based on the need for aid and attendance, effective in July 2007.  

In a May 2008 letter accompanying that decision, the RO indicated that the record reflected that the Veteran had left his assisted living facility and had not paid for the month of September 2007.   As he did not have any medical deductions from September 2007, his countable income was found to have exceeded the threshold to receive such benefits.  He was informed that he should complete the enclosed VA Form 21-8416 Medical Expense Report and return it no later than December 31, 2009.

In October 2008, the Veteran's representative submitted a VA Form 21-4138, Statement in Support of Claim, noting that the Veteran wished to reopen a claim for pension and aid and attendance benefits.  The statement was signed by the representative, but not by the Veteran.  

It was noted that the Veteran had received one check before the payments were stopped because he left his assisted living facility; however, he was noted to now be in a different facility.  Also submitted at that time was a verification and documentation of treatment, Request for Change of Address, and Aid and Attendance Quick Form dated in August 2008 and signed by the Veteran.  These were stamped as received at the RO in October 2008.

In October 2008 correspondence, VA informed the Veteran that the documentation could not be accepted because it was not properly signed.  He was requested to sign the documents or indicate why he was unable to sign, and then return the forms within one year.  

It was noted that any form received after one year would be treated as a new claim. He was informed that no further action on his claim would be undertaken until the signed form was received.

The next report of record is a congressional inquiry dated in April 2009 in which the appellant noted that he had applied for benefits in August 2008 and was seeking assistance in getting approval for the claim.

In a subsequent report of contact with the congressional office dated in July 2009, the VA representative indicated that the Veteran did not have a claim pending, as his award was previously terminated based upon income and that VA had not received a claim since that termination.  It was noted that, while documents were submitted, they were not signed.  In an August 2009 report of contact, VA was notified that the Veteran had passed away in June 2009.

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. 38 C.F.R. § 3.155. 

An informal claim must identify the benefit sought, however, though need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a). See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Upon receipt of an informal claim for which a formal claim has not already been filed, an application for VA benefits (VA Form 21-526) must be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, that signed application will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999).

In this case, however, the Veteran had already filed a VA Form 21-526, formal application for VA benefits, in July 2007.  

Accordingly, it was an error for VA to require a signature from the Veteran before processing the claim.  Moreover, the Board notes that all of the accompanying documentation was signed by the Veteran.

Here, the Board finds that the informal claim received in October 2008 clearly identified the benefit sought, and as such constitutes a claim pending at the time of the Veteran's death.  

As such, on this record, basic eligibility to receive pension benefits on an accrued basis is established.  


ORDER

Basic eligibility to receive accrued benefits is granted.


REMAND

In this case, the Board has determined that basic eligibility to receive accrued benefits has been met.  However, the question of whether the requested nonservice-connected pension benefits and SMC based on the need for aid and attendance are payable has yet to be actually addressed by the AOJ.

Hence, a remand is required so that the AOJ can adjudicate this matter in the first instance and avoid any prejudice to the appellant. See e.g., Bernard v. Brown, Vet. App. 384 (1993). 

Accordingly, this remaining matter is REMANDED for the following action:

The AOJ should adjudicate the claim for nonservice-connected pension and SMP based on the need for aid and attendance, for accrued benefits purposes in light of the evidence of record at the time of the Veteran's death.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


